

KENEXA CORPORATION
 
2005 EQUITY INCENTIVE PLAN
 
(AS AMENDED AND RESTATED EFFECTIVE MAY 18, 2011)
SECTION 1. Background and Purpose.
 
    (a) Background.  This 2005 Equity Incentive Plan (the “Plan”), as adopted by
the shareholders of  Kenexa Corporation, a Pennsylvania corporation, or any
successor entity (the “Company”) effective May 18, 2011 (the “Effective Date”),
is an amendment and restatement of the Plan as adopted by the Company’s Board of
Directors on March 22, 2005 and approved by the Company’s shareholders on June
6, 2005 (the “Prior Version”).  This document applies to all grants made under
this Plan on and after the Effective Date.  Each grant made pursuant to the
Prior Version will remain subject to the terms of the Prior Version as in
existence immediately prior to the Effective Date; provided, however, that all
shares underlying rights granted pursuant to the Prior Version that again become
available for issuance shall be subject to the terms of the Plan as hereby
amended and restated.
 
    (b) Purpose.  The purposes of the Plan are (i) to advance the interests of
the Company and its shareholders by providing a means to attract, retain, and
reward employees of the Company and its subsidiaries, non-employee directors of
the Company, and consultants and other persons who provide substantial services
to the Company or its subsidiaries, (ii) to link compensation to measures of the
Company’s performance in order to provide additional incentives to such persons
for the creation of shareholder value, and (iii) to enable such persons to
acquire or increase a proprietary interest in the Company in order to promote a
closer identity of interests between such persons and the Company’s
shareholders.
 
SECTION 2. Definitions.
   
    For purposes of the Plan, the following initially capitalized words and
phrases will be defined as set forth below, unless the context clearly requires
a different meaning:
 
    (a) “Affiliate” means, with respect to a Person, a Person that directly or
indirectly controls, or is controlled by, or is under common control with such
Person.  For this purpose, “control” means ownership of 50% or more of the total
combined voting power or value of all classes of stock or interests of the
Person.
 
    (b) “Award” means a grant of Options, SARs, Restricted Stock or Restricted
Stock Units pursuant to the provisions of the Plan.
 
    (c) “Award Agreement” means, with respect to any particular Award, the
written document that sets forth the terms of that particular Award.
 
    (d) “Board” means the Board of Directors of the Company; provided, however,
that if the Board appoints a Committee to perform some or all of the Board’s
administrative functions hereunder pursuant to Section 3, references in the Plan
to the “Board” will be deemed to also refer to that Committee in connection with
administrative matters to be performed by that Committee.
 
  
 
 

--------------------------------------------------------------------------------

 
 
    (e) “Cause,” with respect to a particular Participant, means, except to the
extent specified otherwise by the Board, conduct by the Participant considered
in the sole discretion of the Board to not be in the best interests of the
Company, including (i) the Participant’s refusal to perform or material
negligence in performing duties and responsibilities to the Company, or refusal
or failure to carry out reasonable directions of the Board, (ii) conduct by the
Participant which may reflect adversely on the Company, (iii) the Participant’s
failure to devote best efforts and loyalty to the Company, (iv) the
Participant’s breach of any provision of any agreement the Participant has with
the Company or its Affiliates (including any agreement regarding confidential
information, trade secrets, and non competition), (v) the Participant’s
commission of fraud, embezzlement, theft or other dishonesty or conviction of,
or plea of nolo contendere to, any felony or crime involving dishonesty or moral
turpitude, or (vi) the Participant’s drug or alcohol addiction, abuse or
dependency.  Notwithstanding the foregoing, if a Participant and the Company (or
any of its Affiliates) have entered into an employment agreement, consulting
agreement or other similar agreement that specifically defines “cause,” then
with respect to such Participant, “Cause” shall have the meaning defined in that
employment agreement, consulting agreement or other agreement.
 
    (f) “Change in Control” shall mean either: (i) the sale, transfer,
assignment or other disposition (including by merger or consolidation, but
excluding an underwritten public offering of the common stock of the Company) by
shareholders of the Company, in one transaction or a series of related
transactions, of fifty percent (50%) or more of the voting power represented by
the then outstanding Common Stock to one or more Persons, (ii) the sale of
substantially all the assets of the Company (other than a transfer of financial
assets made in the ordinary course of business for the purpose of
securitization), or (iii) the dissolution or liquidation of the Company.
 
    (g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
 
    (h) “Committee” means a committee appointed by the Board in accordance with
Section 3 of the Plan.
 
    (i) “Director” means a member of the Board.
 
    (j) “Disability” means a Participant’s becoming disabled within the meaning
of Section 22(e)(3) of the Code.
 
    (k) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
    (l) “Fair Market Value” means, as of any date:  (i) if the Shares are listed
on a national or regional securities exchange or traded through The Nasdaq Stock
Market, then the Fair Market Value of the Shares shall be the closing price on
the relevant date for the Shares on such exchange or on The Nasdaq Stock Market,
as reported in The Wall Street Journal or other source that the Board deems
reliable, or if there is no trading on that date, on the next preceding date on
which there were reported share prices; or (ii) if the Shares are traded in the
over the counter market, then the Fair Market Value of the Shares shall be the
mean of the bid and asked prices on the relevant date for the Shares as reported
in The Wall Street Journal or other source that the Board deems reliable (or, if
not so reported, as otherwise reported by the National Association of Securities
Dealers Automated Quotations System or the NASD OTC Bulletin Board), or if there
is no trading on such date, on the next preceding date on which there were
reported share prices; or (iii) in the absence of an established market for the
Shares, the Fair Market Value of the Share shall be determined by the Board, in
its sole and absolute discretion.
 
    (m) “Incentive Stock Option” means any Option intended to be and designated
as an “Incentive Stock Option” within the meaning of Section 422 of the Code.
 
    (n) “Non-Employee Director” will have the meaning set forth in Rule
16b-3(b)(3)(i) promulgated by the Securities and Exchange Commission under the
Exchange Act, or any successor definition adopted by the Securities and Exchange
Commission; provided, however, that the Board or the Committee may, to the
extent that it deems necessary to comply with Section 162(m) of the Code or
regulations thereunder, require that each “Non-Employee Director” also be an
“outside director” as that term is defined in regulations under Section 162(m)
of the Code.
 
    (o) “Non-Qualified Stock Option” means any Option that is not an Incentive
Stock Option.
 
    (p) “Option” means any option to purchase Shares (including Restricted
Stock, if the Committee so determines) granted pursuant to Section 6 hereof.
 
    (q) “Participant” means an employee, consultant or director of the Company
or any of its Affiliates to whom an Award is granted.
 
    (r) “Person” means an individual, partnership, corporation, limited
liability company, trust, joint venture, unincorporated association, or other
entity or association.
 
    (s) “Restricted Stock” means Shares that are subject to restrictions
pursuant to Section 9 hereof.
 
    (t) “Restricted Stock Unit” means a right granted under and subject to
restrictions pursuant to Section 10 of the Plan.
 
    (u) “SAR” means a share appreciation right granted under the Plan and
described in Section 7 hereof.
 
    (v)  “Share” means a share of the common stock of the Company, subject to
substitution or adjustment as provided in Section 4(d) hereof.
 
    (w) “Subsidiary” means, in respect of the Company, a subsidiary company,
whether now or hereafter existing, as defined in Sections 424(f) and (g) of the
Code.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3. Administration.  The Plan will be administered by the Board;
provided, however, that the Board may at any time appoint a Committee to perform
some or all of the Board’s administrative functions hereunder; and provided
further, that the authority of any  Committee appointed pursuant to this Section
3 will be subject to such terms and conditions as the Board may prescribe and
will be coextensive with, and not in lieu of, the authority of the Board
hereunder.
 
    Any Committee established under this Section 3 will be composed of not fewer
than two members, each of whom will serve for such period of time as the Board
determines; provided, however, that if the Company has a class of securities
required to be registered under Section 12 of the Exchange Act, all members of
any Committee established pursuant to this Section 3 will be Non-Employee
Directors.  From time to time the Board may increase the size of the Committee
and appoint additional members thereto, remove members (with or without cause)
and appoint new members in substitution therefor, fill vacancies however caused,
or remove all members of the Committee and thereafter directly administer the
Plan.
 
    The Board will have full authority to grant Awards under this Plan.  In
particular, subject to the terms of the Plan, the Board will have the authority:
 
    (a) to select the persons to whom Awards may from time to time be granted
hereunder (consistent with the eligibility conditions set forth in Section 5);
 
    (b) to determine the type of Award to be granted to any person hereunder;
 
    (c) to determine the number of Shares, if any, to be covered by each such
Award;
 
    (d) to establish the terms and conditions of each Award Agreement; and
 
    (e) to determine whether and under what circumstances an Option may be
exercised without a payment of cash under Section 6(d).
 
    The Board will have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it, from
time to time, deems advisable; to establish the terms of each Award Agreement;
to interpret the terms and provisions of the Plan and any Award issued under the
Plan (and any Award Agreement); and to otherwise supervise the administration of
the Plan.  The Board may correct any defect, supply any omission or reconcile
any inconsistency in the Plan or in any Award in the manner and to the extent it
deems necessary to carry out the intent of the Plan.
 
    All decisions made by the Board pursuant to the provisions of the Plan will
be final and binding on all persons, including the Company and Participants.  No
Director will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 4. Shares Subject to the Plan.
 
    (a) Shares Subject to the Plan.  Subject to the provisions of Section 4(d),
the maximum aggregate number of Shares that may be issued under the Plan is
6,742,910, including all Shares reserved for issuance pursuant to the Prior
Version and including an increase of 1,900,000 Shares authorized by the Board as
of the Effective Date; provided, however, that Shares issued pursuant to the
Plan prior to the Effective Date shall not again become available for future
grant under the Plan unless such Shares again become available for issuance
pursuant to Section 4(c) of the Prior Version.  The Shares may be authorized but
unissued, or reacquired, Common Stock.
 
    (b) Individual Limit.  In no event shall the aggregate number of Shares for
which any one individual participating in the Plan may be granted Awards for any
given year exceed 500,000 Shares.
 
    (c) Effect of the Expiration or Termination of Awards.  If and to the extent
that an Option, SAR or Restricted Stock Unit expires, terminates or is canceled
or forfeited for any reason without the issuance of Shares in respect thereof,
the Shares associated with that Option, SAR or Restricted Stock Unit will again
become available for grant under the Plan.  Similarly, if and to the extent any
Restricted Stock is canceled, forfeited or repurchased for any reason, or if any
Share is withheld pursuant to Section 15(d) in settlement of a tax withholding
obligation associated with an Award, that Share will again become available for
grant under the Plan.  Finally, if any Share subject to an Option is withheld by
the Company in satisfaction of the exercise price payable upon exercise of that
Option, that Share will again become available for grant under the Plan.
 
    (d) Other Adjustment.  In the event of any recapitalization, stock split or
combination, stock dividend or other similar event or transaction affecting the
Shares, the Board will, subject to any action by the Company’s shareholders
required under applicable state law or the Company’s bylaws, make equitable
substitutions or adjustments, in its sole and absolute discretion, to the
aggregate number, type and issuer of the securities reserved for issuance under
the Plan, to the individual limits set forth in Section 4(b), to the number,
type and issuer of Shares subject to outstanding Options and SARs, to the
exercise price of outstanding Options or SARs, to the number, type and issuer of
Restricted Stock outstanding under the Plan and to the number of Restricted
Stock Units outstanding under the Plan and/or the type of securities referenced
for determining payment in respect thereof.  Unless otherwise determined by the
Board, the number of Shares subject to the Plan or any Award shall be rounded
down to a whole number of Shares such that no fractional Shares shall be subject
to the Plan or an Award as a result of any adjustment pursuant to this Section
4(d).
 
 
 
 

--------------------------------------------------------------------------------

 
 
    (e) Change in Control.  Notwithstanding anything to the contrary set forth
in this Plan, upon or in anticipation of any Change in Control, the Board may,
in its sole and absolute discretion and without the need for the consent of any
Participant, take one or more of the following actions contingent upon the
occurrence of that Change in Control:
 
       (i) cause any or all outstanding Awards to become vested and immediately
exercisable (as applicable), in whole or in part;
 
       (ii) cause any outstanding Option to become fully vested and immediately
exercisable for a reasonable period in advance of the Change in Control and, to
the extent not exercised prior to that Change in Control, cancel that Option
upon closing of the Change in Control;
 
       (iii) cancel any unvested Award or unvested portion thereof, with or
without consideration;
 
       (iv) cancel any Option in exchange for a substitute award in a manner
consistent with the principles of Treas. Reg. §1.424-1(a) or any successor rule
or regulation (notwithstanding the fact that the original Option may never have
been intended to satisfy the requirements for treatment as an Incentive Stock
Option);
 
       (v) cancel any Restricted Stock, Restricted Stock Unit or SAR in exchange
for restricted shares, restricted stock units or stock appreciation rights with
respect to the common stock of any successor corporation or its parent;
 
       (vi) redeem any Restricted Stock or Restricted Stock Unit for cash and/or
other substitute consideration with value equal to Fair Market Value of an
unrestricted Share on the date of the Change in Control;
 
       (vii) cancel any SAR in exchange for cash and/or other substitute
consideration with a value equal to: (A) the number of Shares subject to that
SAR, multiplied by (B) the difference, if any, between the Fair Market Value per
Share on the date of the Change in Control and the exercise price of that SAR;
provided, that if the Fair Market Value per Share on the date of the Change in
Control does not exceed the exercise price of any such SAR, the Board may cancel
that SAR without any payment of consideration therefor and/or
 
       (viii) cancel any Option in exchange for cash and/or other substitute
consideration with a value equal to: (A) the number of Shares subject to that
Option, multiplied by (B) the difference, if any, between the Fair Market Value
per Share on the date of the Change in Control and the exercise price of that
Option; provided, that if the Fair Market Value per Share on the date of the
Change in Control does not exceed the exercise price of any such Option, the
Board may cancel that Option without any payment of consideration therefor.
 
    In the discretion of the Board, any cash or substitute consideration payable
upon cancellation of an Award may be subjected to (i) vesting terms
substantially identical to those that applied to the cancelled Award immediately
prior to the Change in Control, or (ii) earn-out, escrow, holdback or similar
arrangements, to the extent such arrangements are applicable to any
consideration paid to stockholders in connection with the Change in Control.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 5. Eligibility.  Employees, Directors, consultants, and other
individuals who provide services to the Company or its Affiliates are eligible
to be granted Awards under the Plan; provided, however, that only employees of
the Company or a Subsidiary are eligible to be granted Incentive Stock Options.
 
SECTION 6. Options. Options granted under the Plan may be of two types:
(i) Incentive Stock Options or (ii) Non-Qualified Stock Options.  Without
limiting the generality of Section 4(a), any number of the maximum number of
Shares provided for in Section 4(a) may be subject to Incentive Stock Options or
Non-Qualified Options or any combination thereof.
   
    The Award Agreement evidencing any Option will incorporate the following
terms and conditions and will contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Board deems appropriate in its
sole and absolute discretion:
 
    (a) Option Price.  The exercise price per Share purchasable under a
Non-Qualified Stock Option will be determined by the Board.  The exercise price
per Share of any Option will be not less than 100% of the Fair Market Value of a
Share on the date of the grant.  However, any Incentive Stock Option granted to
any Participant who, at the time the Option is granted, owns more than 10% of
the voting power of all classes of shares of the Company or of a Subsidiary will
have an exercise price per Share of not less than 110% of Fair Market Value per
Share on the date of the grant.
 
    (b) Option Term.  The term of each Option will be fixed by the Board, but no
Incentive Stock Option will be exercisable more than 10 years after the date the
Option is granted.  However, any Incentive Stock Option granted to any
Participant who, at the time such Option is granted, owns more than 10% of the
voting power of all classes of shares of the Company or of a Subsidiary may not
have a term of more than five years.  No Option may be exercised by any person
after expiration of the term of the Option.
 
    (c) Exercisability.  Options will vest and be exercisable at such time or
times and subject to such terms and conditions as determined by the Board at the
time of grant. If the Board provides, in its discretion, that any Option is
exercisable only in installments, the Board may waive such installment exercise
provisions at any time at or after grant, in whole or in part, based on such
factors as the Board determines, in its sole and absolute discretion.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
    (d) Method of Exercise.  Subject to the exercisability provisions of
Section 6(c), the termination provisions set forth in Section 8 and the
applicable Award Agreement, Options may be exercised in whole or in part at any
time and from time to time during the term of the Option, by the delivery of
written notice of exercise by the Participant to the Company specifying the
number of Shares to be purchased.  Such notice must be accompanied by executed
copies of any stock purchase, stock restriction, shareholder or other agreement
required by the Board in its sole and absolute discretion and by payment in full
of the purchase price, either by certified or bank check, or such other means as
the Board may accept.  As determined by the Board, in its sole discretion, at or
after grant, payment in full or in part of the exercise price of an Option may
be made (i) in the form of previously acquired Shares based on the Fair Market
Value of the Shares on the date the Option is exercised and/or (ii) to the
extent the Option is exercised for vested shares, through a special sale and
remittance procedure described below; provided, however, that, in the case of an
Incentive Stock Option, the right to make a payment by either of the foregoing
methods may be authorized only at the time the Option is granted.  In order to
use the “special sale and remittance procedure” mentioned in the preceding
sentence, a Participant must concurrently provide irrevocable written
instructions (A) to a Company-designated brokerage firm to effect the immediate
sale of the purchased shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased shares plus all applicable federal,
state and local income and employment taxes required to be withheld by the
Company by reason of such purchase and (B) to the Company to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale transaction.
 
    No Shares will be issued upon exercise of an Option until full payment
therefor has been made.  A Participant will not have the right to distributions
or dividends or any other rights of a shareholder with respect to Shares subject
to the Option until the Participant has given written notice of exercise, has
paid in full for such Shares, and, if requested, has given the representation
described in Section 15(a) hereof.
 
    (e) Incentive Stock Option Limitations.  In the case of an Incentive Stock
Option, the aggregate Fair Market Value (determined as of the time of grant) of
the Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year under the Plan and/or any
other plan of the Company or any Subsidiary will not exceed $100,000.  For
purposes of applying the foregoing limitation, Incentive Stock Options will be
taken into account in the order granted.  To the extent any Option does not meet
such limitation, that Option will be treated for all purposes as a Non-Qualified
Stock Option.
 
    (f) Termination of Employment.  Unless otherwise specified in the applicable
Award Agreement, Options will be subject to the terms of Section 8 with respect
to exercise upon or following termination of employment.
 
    (g) Transferability of Options.  Except as may otherwise be specifically
determined by the Board with respect to a particular Non-Qualified Stock Option,
no Option will be transferable by the Participant other than by will or by the
laws of descent and distribution, and all Options will be exercisable, during
the Participant’s lifetime, only by the Participant or, in the event of his
Disability, by his personal representative.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 7. Stock Appreciation Rights.
 
    (a) Grant.  The grant of an SAR provides the holder the right to receive the
appreciation in value of Shares between the date of grant and the date of
exercise.  An SAR may be exercised by a Participant’s giving written notice of
intent to exercise to the Company, provided that all or a portion of such SAR
has become vested and exercisable as of the date of exercise.
 
    Upon the exercise of an SAR, a Participant will be entitled to receive a
number of Shares (as determined by the Board or the Committee), equal to (i) the
excess, if any, of (A) the Fair Market Value, as of the date such SAR (or
portion of such SAR) is exercised, of the Shares covered by such SAR (or portion
of such SAR) over (B) the Fair Market Value of the Shares covered by such SAR
(or a portion of such SAR) as of the date such SAR (or a portion of such SAR)
was granted, divided by (ii) the Fair Market Value of the Shares upon exercise.
 
    (b) Terms and Conditions.  The Award Agreement evidencing any SAR will
incorporate the following terms and conditions and will contain such additional
terms and conditions, not inconsistent with the terms of the Plan, as the Board
deems appropriate in its sole and absolute discretion:
 
       (i) Term of SAR.  Unless otherwise specified in the Award Agreement, the
term of an SAR will be ten years.
 
       (ii) Exercisability.  SARs will vest and become exercisable at such time
or times and subject to such terms and conditions as will be determined by the
Board at the time of grant.
 
       (iii) Termination of Service.  Unless otherwise specified in the Award
Agreement, SARs will be subject to the terms of Section 8 with respect to
exercise upon termination of service.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 8. Termination of Service.  Unless otherwise specified with respect to a
particular Award, Options or SARs granted hereunder will remain exercisable
after termination of service only to the extent specified in this Section
8.  Other than as provided in the applicable Award Agreement, any Option or SAR
held by a Participant shall immediately terminate upon the Participant’s
termination of employment and other service to Company and its Affiliates to the
extent the Option or SAR was not exercisable at the time of such termination.
 
    (a) Termination by Reason of Death.  If a Participant’s service with the
Company or any Affiliate terminates by reason of death, any Option or SAR held
by such Participant may thereafter be exercised, to the extent then exercisable
or on such accelerated basis as the Board may determine, at or after grant, by
the legal representative of the estate or by the legatee of the Participant
under the will of the Participant, for a period expiring (i) at such time as may
be specified by the Board at or after the time of grant, or (ii) if not
specified by the Board, then 12 months from the date of death, or (iii) if
sooner than the applicable period specified under (i) or (ii) above, then upon
the expiration of the stated term of such Option.
 
    (b) Termination by Reason of Disability.  If a Participant’s service with
the Company or any Affiliate terminates by reason of Disability, any Option or
SAR held by such Participant may thereafter be exercised by the Participant or
his personal representative, to the extent it was exercisable at the time of
termination, or on such accelerated basis as the Board may determine at or after
grant, for a period expiring (i) at such time as may be specified by the Board
at or after the time of grant, or (ii) if not specified by the Board, then 12
months from the date of termination of service, or (iii) if sooner than the
applicable period specified under (i) or (ii) above, then upon the expiration of
the stated term of such Option or SAR.
 
    (c) Cause.  If a Participant’s service with the Company or any Affiliate is
terminated for Cause:  (i) any Option or SAR not already exercised will be
immediately and automatically forfeited as of the date of such termination, and
(ii) any Shares for which the Company has not yet delivered share certificates
will be immediately and automatically forfeited and the Company will refund to
the Participant the Option exercise price paid for such Shares, if
any.  Notwithstanding any other provision of the Plan, the Company may withhold
delivery of share certificates pending the resolution of any inquiry that could
lead to a finding resulting in forfeiture pursuant to this Section 8(c).
 
    (d) Other Termination.  If a Participant’s service with the Company or any
Affiliate terminates for any reason other than death, Disability or Cause, any
Option or SAR held by such Participant may thereafter be exercised by the
Participant, to the extent it was exercisable at the time of such termination,
or on such accelerated basis as the Board may determine at or after grant, for a
period expiring (i) at such time as may be specified by the Board at or after
the time of grant, or (ii) if not specified by the Board, then 90 days from the
date of termination of service, or (iii) if sooner than the applicable period
specified under (i) or (ii) above, then upon the expiration of the stated term
of such Option or SAR.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 9. Restricted Stock.
 
    (a) Issuance.  Restricted Stock may be issued either alone or in conjunction
with other Awards.  The Board will determine the time or times within which
Restricted Stock may be subject to forfeiture, and all other conditions of such
Awards.
 
    (b) Awards and Certificates.  The Award Agreement evidencing the grant of
any Restricted Stock will contain such terms and conditions, not inconsistent
with the terms of the Plan, as the Board deems appropriate in its sole and
absolute discretion.  The prospective recipient of an Award of Restricted Stock
will not have any rights with respect to such Award, unless and until such
recipient has executed an Award Agreement and has delivered a fully executed
copy thereof to the Company, and has otherwise complied with the applicable
terms and conditions of such Award.  The purchase price for Restricted Stock
may, but need not, be zero.
 
    A share certificate will be issued in connection with each Award of
Restricted Stock.  Such certificate will be registered in the name of the
Participant receiving the Award, and will bear the following legend and/or any
other legend required by this Plan, the Award Agreement, the Company’s
shareholders’ agreement, if any, or by applicable law:
 
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS OF THE KENEXA CORPORATION 2005 EQUITY
INCENTIVE PLAN AND AN AGREEMENT ENTERED INTO BETWEEN [THE PARTICIPANT] AND
KENEXA CORPORATION (WHICH TERMS AND CONDITIONS MAY INCLUDE, WITHOUT LIMITATION,
CERTAIN TRANSFER RESTRICTIONS, REPURCHASE RIGHTS AND FORFEITURE
CONDITIONS).  COPIES OF THAT PLAN AND AGREEMENT ARE ON FILE IN THE PRINCIPAL
OFFICES OF KENEXA CORPORATION AND WILL BE MADE AVAILABLE TO THE HOLDER OF THIS
CERTIFICATE WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF KENEXA CORPORATION.
 
    Share certificates evidencing Restricted Stock will be held in custody by
the Company or in escrow by an escrow agent until the restrictions thereon have
lapsed.  As a condition to any Restricted Stock award, the Participant may be
required to deliver to the Company a share power, endorsed in blank, relating to
the Shares covered by such Award.
 
 
 
 

--------------------------------------------------------------------------------

 
 
    (c) Restrictions and Conditions.  The Restricted Stock awarded pursuant to
this Section 9 will be subject to the following restrictions and conditions:
 
       (i) During a period commencing with the date of an Award of Restricted
Stock and ending at such time or times as specified by the Board (the
“Restriction Period”), the Participant will not be permitted to sell, transfer,
pledge, assign or otherwise encumber Restricted Stock awarded under the
Plan.  The Board may condition the lapse of restrictions on Restricted Stock
upon the continued employment or service of the recipient, the attainment of
specified individual or corporate performance goals, or such other factors as
the Board may determine, in its sole and absolute discretion.
 
       (ii) Except as provided in this Paragraph (ii) or Section 9(c)(i), once
the Participant has been issued a certificate or certificates for Restricted
Stock, the Participant will have, with respect to the Restricted Stock, all of
the rights of a shareholder of the Company, including the right to vote the
Shares, and the right to receive any cash distributions or dividends.  The
Board, in its sole discretion, as determined at the time of award, may permit or
require the payment of cash distributions or dividends to be deferred and, if
the Board so determines, reinvested in additional Restricted Stock to the extent
Shares are available under Section 4 of the Plan.  Any distributions or
dividends paid in the form of securities with respect to Restricted Stock will
be subject to the same terms and conditions as the Restricted Stock with respect
to which they were paid, including, without limitation, the same Restriction
Period.
 
       (iii) Subject to the applicable provisions of the Award Agreement, if a
Participant’s service with the Company terminates prior to the expiration of the
Restriction Period, all of that Participant’s Restricted Stock which then remain
subject to forfeiture will then be forfeited automatically.
 
       (iv) If and when the Restriction Period expires without a prior
forfeiture of the Restricted Stock subject to such Restriction Period (or if and
when the restrictions applicable to Restricted Stock lapse pursuant to Section
4(e)), the certificates for such Shares will be replaced with new certificates,
without the restrictive legends described in Section 9(b) applicable to such
lapsed restrictions, and such new certificates will be promptly delivered to the
Participant, the Participant’s representative (if the Participant has suffered a
Disability), or the Participant’s estate or heir (if the Participant has died).
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 10. Restricted Stock Units.  Subject to the other terms of the Plan, the
Board may grant Restricted Stock Units to eligible individuals and may impose
conditions on such units as it may deem appropriate.  Each granted Restricted
Stock Unit shall be evidenced by an Award Agreement in the form that is approved
by the Board and that is not inconsistent with the terms and conditions of the
Plan.  Each granted Restricted Stock Unit shall entitle the Participant to whom
it is granted to a distribution from the Company in an amount equal to the Fair
Market Value (at the time of the distribution) of one Share.  Distributions may
be made in cash and/or Shares.  All other terms governing Restricted Stock
Units, such as vesting, time and form of payment and termination of units shall
be set forth in the Award Agreement.  The Participant shall not have any
shareholder rights with respect to the Shares subject to a Restricted Stock Unit
Award until that Award vests and the Shares are actually issued thereunder.  A
Participant will not be permitted to sell, transfer, pledge, assign or otherwise
encumber Restricted Stock Units awarded under the Plan.  Subject to the
provisions of the applicable Award Agreement or as otherwise determined by the
Board, if a Participant’s service with the Company terminates prior to the
Restricted Stock Unit Award vesting, the Participant’s Restricted Stock Units
that then remain subject to forfeiture will then be forfeited automatically.
 
SECTION 11. Amendments and Termination.  The Board may amend, alter or
discontinue the Plan at any time.  However, except as otherwise provided in
Section 4(e) of the Plan, no amendment, alteration or discontinuation will be
made which would impair the rights of a Participant with respect to an Award
without that Participant’s consent or which, without the approval of such
amendment within one year (365 days) of its adoption by the Board, by the
Company’s shareholders in a manner consistent with the requirements of
Section 422(b)(1) of the Code and related regulations would: (i) increase the
total number of Shares reserved for the purposes of the Plan (except as
otherwise provided in Section 4(d)), or (ii) change the persons or class of
persons eligible to receive Awards.
 
SECTION 12. Unfunded Status of Plan.  The Plan is intended to be
“unfunded.”  With respect to any payments not yet made to a Participant by the
Company, nothing contained herein will give any such Participant any rights that
are greater than those of a general creditor of the Company.  In its sole
discretion, the Board may authorize the creation of grantor trusts or other
arrangements to meet the obligations created under the Plan to deliver Shares or
payments in lieu of Shares or with respect to Awards.
 
SECTION 13. Term of Plan. The Plan will continue in effect until the earlier of
(i) the date on which it is terminated by the Board in accordance with Section
11, (ii) the date on which no Shares remain available for issuance under the
Plan, and (iii) the 10th anniversary of the date the Plan, as amended and
restated, is approved by the Company’s shareholders.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 14. Board Action.  Notwithstanding anything to the contrary set forth in
the Plan, any and all actions of the Board or Committee, as the case may be,
taken under or in connection with the Plan and any agreements, instruments,
documents, certificates or other writings entered into, executed, granted,
issued and/or delivered pursuant to the terms hereof, will be subject to and
limited by any and all votes, consents, approvals, waivers or other actions of
all or certain shareholders of the Company or other persons required by:
 
    (a) the Company’s Articles of Incorporation (as the same may be amended
and/or restated from time to time);
 
    (b) the Company’s Bylaws (as the same may be amended and/or restated from
time to time); and
 
    (c) any other agreement, instrument, document or writing now or hereafter
existing, between or among the Company and its shareholders or other persons (as
the same may be amended from time to time).
 
SECTION 15. General Provisions.
 
    (a) Representations.  The Board may require each Participant to represent to
and agree with the Company in writing that the Participant is acquiring
securities of the Company for investment purposes and without a view to
distribution thereof and as to such other matters as the Board believes are
appropriate.  The certificate evidencing any Award and any securities issued
pursuant thereto may include any legend which the Board deems appropriate to
reflect any restrictions on transfer and compliance with securities laws.
 
    All certificates for Shares or other securities delivered under the Plan
will be subject to such share-transfer orders and other restrictions as the
Board may deem advisable under the rules, regulations, and other requirements of
the Securities Act of 1933, as amended, the Exchange Act, any stock exchange
upon which the Shares are then listed, and any other applicable federal or state
securities laws, and the Board may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.
 
    (b) Other Compensation.  Nothing contained in the Plan will prevent the
Board from adopting other or additional compensation arrangements, subject to
shareholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.
 
    (c) No Right To Continued Service.  Neither the adoption of the Plan nor the
execution of any document in connection with the Plan will (i) confer upon any
person any right to continued employment or engagement with the Company or such
Affiliate, or (ii) interfere in any way with the right of the Company or such
Affiliate to terminate the employment of any of its employees at any time.
 
    (d) Withholding.  No later than the date as of which an amount first becomes
includible in the gross income of the Participant for federal income tax
purposes with respect to any Award under the Plan, the Participant will pay to
the Company, or make arrangements satisfactory to the Board regarding the
payment of any federal, state or local taxes of any kind required by law to be
withheld with respect to such amount.  Unless otherwise determined by the Board,
the minimum required withholding obligations may be settled with Shares,
including Shares that are part of the Award that gives rise to the withholding
requirement.  The obligations of the Company under the Plan will be conditioned
on such payment or arrangements and the Company will, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant.
 
 
 
 

--------------------------------------------------------------------------------

 
 
    (e) Section 409A Compliance.  It is the intention of the Company that no
Award shall be “deferred compensation” subject to Section 409A of the Code,
unless and to the extent that the Board specifically determines otherwise, and
the Plan and the terms of all Awards shall be interpreted accordingly.
 
    (f) Invalid Provisions.  In the event that any provision of this Plan is
found to be invalid or otherwise inconsistent or unenforceable under any
applicable law, such invalidity, inconsistency or unenforceability will not be
construed as rendering any other provisions contained herein as invalid or
unenforceable, and all such other provisions will be given full force and effect
to the same extent as though the invalid, inconsistent or unenforceable
provision was not contained herein.
 
    (g) Governing Law. The Plan and all Awards granted hereunder will be
governed by and construed in accordance with the laws and judicial decisions of
the Commonwealth of Pennsylvania, without regard to the application of the
principles of conflicts of laws.
 
    (h) Notices.  Any notice to be given to the Company pursuant to the
provisions of the Plan will be addressed to the Company in care of its Secretary
(or such other person as the Company may designate from time to time) at its
principal executive office, and any notice to be given to a Participant will be
delivered personally or addressed to him or her at the address given beneath his
or her signature on his or her Award Agreement, or at such other address as such
Participant may hereafter designate in writing to the Company.  Any such notice
will be deemed duly given on the date and at the time delivered via personal,
courier or recognized overnight delivery service or, if sent via telecopier, on
the date and at the time telecopied with confirmation of delivery or, if mailed,
on the date five days after the date of the mailing (which will be by regular,
registered or certified mail).  Delivery of a notice by telecopy (with
confirmation) will be permitted and will be considered delivery of a notice
notwithstanding that it is not an original that is received.

